         Case 1:19-cv-00778-CJN Document 45 Filed 05/11/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


CAUSE OF ACTION INSTITUTE,

               Plaintiff,

                       v.                            Civ. A. No. 19-778 (CJN)

UNITED STATES DEPARTMENT OF
COMMERCE,

               Defendant.



           NOTICE OF EX PARTE SUBMISSION FOR IN CAMERA REVIEW

       Defendant, United States Department of Commerce, through undersigned counsel,

respectfully submits this notice of its ex parte submission of an unredacted version of the Section

232 Automotive Report first submitted on February 21, 2020 for in camera review as contemplated

by the Court’s orders of February 6 and 18, 2020.

       The Section 232 Automotive Report was first submitted to the Court on February 21, 2020,

with the redactions to protect third-party confidential industrial survey information under Section

4555(d) of the Defense Production Act (DPA), as contemplated by 19 U.S.C.§ 1862(b)(3)(B).

Today, Defendant submits an unredacted version of the Report to “ensur[e] that the Court fully

appreciates the sensitive nature of the confidential information that is at issue, and to prevent a

release thereof that could harm the national interest.” See Defendant’s Supplemental Brief in

Support of its Motion for Summary Judgment and Opposition to Plaintiff’s Motion for Summary
           Case 1:19-cv-00778-CJN Document 45 Filed 05/11/20 Page 2 of 2



Judgment at 2; see also id. at 13-14. A brief account of the redactions’ implementation is set forth

in the margin. 1

         Today’s version presented to the Court for in camera review contains all necessary,

proposed redactions. For the Court’s convenience, it contains colored, open-box redactions that

distinguish between two past sets of redactions and one potential future one: red (reflecting

original redactions as transmitted to the President on February 17, 2019); blue (reflecting

additional redactions implemented to protect information obtained from a business-confidential

industry survey identified by Commerce Department personnel since March 1, 2019 (see pp. 26,

55, 65, 78, and 508)); and green (reflecting language still under consideration for possible

redaction and/or security classification (see p. 83).

         Dated: May 11, 2020                          Respectfully submitted,

                                                      TIMOTHY J. SHEA, D.C. Bar # 437437
                                                      United States Attorney for the District of Columbia

                                                      DANIEL F. VAN HORN, D.C. Bar # 924092
                                                      Chief, Civil Division

                                                 By: /s/ John Moustakas
                                                    John Moustakas, D.C. Bar #442076
                                                    Assistant United States Attorney
                                                    555 Fourth Street, N.W.
                                                    Washington, D.C. 20530
                                                    (202) 252-2518
                                                    john.moustakas@usdoj.gov

                                                      Counsel for Defendant

1
  First, on February 17, 2019, the Department sent two pdf documents to the President (the first pdf document is the
report and Appendix A; the second is Appendices B-H). These documents contain brackets (“[]”) around some
information deemed to be protected, but do not contain any actual redactions. Second, in anticipation of the report’s
eventual public release, Department of Commerce personnel created a version that combined the two pdfs into a
single document and incorporated certain “formatting” adjustments such as spacing and writing out of numbers in
word form. The protected information was redacted with the underlying information no longer visible. This is the
version presented to the Court for in camera review on February 21, 2020. However, it was later discovered that
this redacted version did not contain all proposed redactions of confidential industrial survey information that are
necessary under the Defense Production Act – an oversight remedied by the further redactions made visible to the
Court in this version.
